EXHIBIT 10.1

 



AGREEMENT

 

THIS AGREEMENT is made and entered into by and between Invisa, Inc. (“Invisa”)
and Centurian Investors, Inc. (“Lender”) as of this 7th day of March, 2014 for
good and valuable consideration in hand received including but not limited to
the promises and covenants contained herein.

 

WITNESSETH:

 

WHEREAS, Invisa is engaged in the business of manufacturing and marketing safety
sensors based on InvisaShield technology for use in the parking gate industry
and potentially for other applications;

 

WHEREAS, Lender has provided loans (“Senior Secured Notes”) to Invisa under an
existing collateralized credit facility which Invisa has used to support its
operations under a line of credit, (the “Line of Credit”);

 

WHEREAS, the aggregate balance of the Senior Secured Notes as of December 31,
2013, was $1,224,060, which sum, together with interest thereon, is due and
payable on March 31, 2015;

 

WHEREAS, the existing Line of Credit is scheduled to terminate on March 31,
2015;

 

WHEREAS, Invisa has a negative cash flow and requires continued access to
additional funding to sustain its business operations and implement its business
plans;

 

WHEREAS, Invisa wishes to establish a long-term, predictable financing
arrangement to potentially support its business operations and explore other
business opportunities and such as licensing and business combinations as they
may arise;

 

WHEREAS, Invisa wishes to extend and expand the Line of Credit to potentially
provide a predictable time horizon during which Invisa can continue to pursue
its business opportunities and potentially develop and introduce the next
generation of InvisaShield technology and continue to seek other business
opportunities; and

 

WHEREAS, Lender is willing to extend the maturity date of the Senior Secured
Notes and to extend and expand Invisa’s Line of Credit in accordance with the
terms and conditions as set forth in this Agreement.

 



 

 

 

 

NOW THEREFORE, in consideration of the foregoing and the provisions set forth
below, the parties mutually agree as follows:

 



A.Lender agrees to extend the maturity date of all Senior Secured Notes
including all amounts currently due and all amounts lent after the date hereof
under the Line of Credit from March 31, 2015 to April 15, 2018 in accordance
with Exhibit A, B.Lender agrees to modify the Line of Credit in accordance with
Exhibit B:

(i)To extend the term of the Line of Credit from March 31, 2015 to April 15,
2018 in accordance with Exhibit B,

(ii)To expand the amount available to be borrowed by Invisa under the Line of
Credit to a maximum of $500,000 to support Invisa’s business operations and
exploration of other business opportunities, and

(iii)To permit funds borrowed under the Line of Credit to be used, subject to
Lender’s approval of a business plan and use of proceeds, for engineering and
development of the next-generation InvisaShield technology to the extent
justified by product validation and market opportunity and for other business
opportunities.

C.Invisa will amend the Designation of Rights for its outstanding Series A, B
and C Preferred Stock to expand voting rights to give Lender through its
affiliates voting control of Invisa in accordance with Exhibit C.

D.This agreement, including Exhibits A, B and C, constitutes the complete
agreement of the Parties with regard to the subject matter hereof.

E.This Agreement shall be governed by and construed in accordance with the laws
of the State of Florida without reference to the conflicts of laws principles
thereof, and the venue for any action under or related to this Agreement shall
be in Sarasota County, Florida.

F.This Agreement may not be amended except by means of a document signed by both
parties.

 

NOW THEREFORE, the parties have executed this Agreement as of the date first
above written.

 

  Invisa, Inc.   Centurian Investors, Inc.                         /s/ Edmund C.
King   /s/ Howard R. Curd     Edmund C. King   Howard R. Curd     Chief
Executive Officer   Chief Executive Officer     Date:  March 7, 2014   Date:
 March 7, 2014            





2

 

